DETAILED ACTION
1.	Claims 1-2 and 4-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1,2, 4, 5, and 13-15 are is/are rejected under 35 U.S.C. 103 as being anticipated by Bleizeffer et al. (US 7028043 B2) and further in view of Hoerl et al. (US 2010/0332580 A1) and Seeber et al. (US 2012/0065802 A1).

In regard to claim 1, Bleizeffer discloses an Information Handling System (IHS), comprising: 
a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to (Fig. 1 and Col. 2 lines 52-Column 3 line 42): 
receive, from a user, selection of a first node of a hierarchical tree displayed via a Graphical User Interface (GUI), wherein the first node enables the user to navigate a plurality of data items with a first (Fig. 11, Col. 8 lines 43-48, and Col. 8 line 66- Col. 9 line 2: ‘EMPLOYEE’ node is selected where the ‘EMPLOYEE’ provides data items in the ‘EMPLOYEE’ database); 
receive, from the user, selection of a first sub-tree (Fig. 12 and Col. 8 lines 49-58: a ‘Tables’ folder is selected to be added); 
graft the first sub-tree onto the first node, wherein the first grafted sub-tree enables the user to navigate a first subset of data items with a second query, and wherein the first subset of data items results from application of the first query to the data items (Fig. 13 and Col. 8 line 59-Col. 9 line 4: folder is added and provides items from ‘EMPLOYEE’ database that have schema of ‘JONES’);
display the first subset of data items in a table portion of the GUI (Fig. 13: data items displayed via the client application on the right in a table portion).
While Bleizeffer teaches a plurality of data items and further teaches that the principals of the invention can be applied to any type of object (Column 3 lines 60-62), they fail to show the wherein the plurality of data items corresponds to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item, as recited in the claims.  Hoerl teaches a tree and data items similar to that of Bleizeffer.  In addition, Hoerl further teaches 
data items corresponding to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item (Paragraph 0018 lines 4-7, Paragraph 0028 lines 10-13, Paragraph 0029, Paragraph 0032, Paragraph 0086, Paragraph 0087, and Paragraph 0091: data items corresponding to network devices where a data item can be selected to provide a remote desktop window for the corresponding network device).
(Column 3 lines 60-62), and providing a comprehensive multifunction remote device management system, as suggested by Hoerl (Paragraph 0020).
While Bleizeffer and Hoerl teaches display the first subset of data items in a table portion of the GUI and the data items corresponding to a plurality of computing nodes connected to a communication network, they fail to show the wherein the first subset of data items are displayed with at least an IHS name, and IHS model name, and an IHS type for user identification of its associated data item, as recited in the claims.  Seeber teaches a table and data items similar to that of Bleizeffer and Hoerl.  In addition, Seeder further teaches
a device table including device name, device model name, and device type (Fig. 9) 
It would have been obvious to one of ordinary skill in the art, having the teachings of Bleizeffer, Hoerl, and Seeder before him before the effective filing date of the claimed invention, to modify the display the first subset of data items in a table portion of the GUI and the data items corresponding to a plurality of computing nodes connected to a communication network taught by Bleizeffer and Hoerl to include the device table including device name, device model name, and device type of Seeder, in order 
Although Seeder is combined to show the obviousness of displaying data items with device name, device model name, and device type in a table, the claimed wherein the first subset of data items are displayed with at least an IHS name, and IHS model name, and an IHS type is considered Nonfunctional Descriptive Material and is owed no patentable weight, see MPEP 2111.05. The claimed " wherein the first subset of data items are displayed with at least an IHS name, and IHS model name, and an IHS type for user identification of its associated data items" only claims the content of information, indicates an intended use, and provides no functional relationship with the information handling system as it does not perform some function with respect to the information handling system.
  
In regard to claim 2, Bleizeffer discloses wherein the hierarchical tree is displayed via a web browser or client application in a navigation portion of the GUI (Fig. 13: tree displayed via client application on left navigation portion).

In regard to claim 4, Bleizeffer discloses wherein the program instructions, upon execution by the processor, further cause the IHS to filter or order the plurality of data items in the table portion of the GUI differently in response to selection of a different node of the hierarchical tree in the navigation portion of the GUI (Fig. 8: selection of ‘All JONES tables’ results in filtering of items as illustrated in the table).

(Fig. 13: selection of grafted ‘JONES tables in EMPLOYEE’ results in filtering of items as illustrated in the table).

In regard to claims 13, 14, and 15, method claims 13, 14, and 15 correspond generally to system claims 1, 2, 4, and 5 and recite similar features in method form, and therefore are rejected under the same rationale.

4.	Claim(s) 1, 2, 6, 7, 11-13, 16, and 18-20 are is/are rejected under 35 U.S.C. 103 as being anticipated by Lokken (US 6167396) and further in view of Bleizeffer et al. (US 7028043 B2), Hoerl et al. (US 2010/0332580 A1), and Seeber et al. (US 2012/0065802 A1).

In regard to claim 1, Lokken discloses an Information Handling System (IHS), comprising: 
a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to (Fig. 29 and Column 12 line 52- Column 13 line 20): 
receive, from a user, selection of a first node of a hierarchical tree displayed via a Graphical User Interface (GUI), wherein the first node enables the user to navigate a plurality of data items with a first query (Fig. 18, Fig. 19, and Col. 8 line 46 – Col. 9 line 2: Node “USA” querying by “Country” is selected); 
receive, from the user, selection of a first sub-tree (Fig. 3, Fig. 19, Col. 4 line 64- Col. 5 line 11, Col. 9 lines 2-17: user selects a dimension); 
(Fig. 20 and Column 9 lines 18-27: the dimension is added which breaks down data of “USA” to “City”).
While Lokken teaches the GUI, the first subset of data items, and further teaches a hierarchical structure of the data items (Fig. 3 and Column 4 lines 60-63), they fail to show the display the first subset of data items in a table portion of the GUI, as recited in the claims.  Bleizeffer teaches a hierarchical structure of data items similar to that of Lokken.  In addition, Bleizeffer further teaches  
displaying a subset of data items from a hierarchical structure in a table portion of a GUI (Fig. 8 and Column 8 lines 3-12: selection from a hierarchical structure of data items results in display of a subset of contained data items).
It would have been obvious to one of ordinary skill in the art, having the teachings of Lokken and Bleizeffer before him before the effective filing date of the claimed invention, to modify the GUI, the first subset of data items, and the hierarchical structure of the data items taught by Lokken to include the displaying a subset of data items from a hierarchical structure in a table portion of a GUI of Bleizeffer, in order to obtain display the first subset of data items in a table portion of the GUI.  It would have been advantageous for one to utilize such a combination as allowing the user to easily view a visual representations of the objects contained in the hierarchical structure utilizing well-known and typically provided display techniques, such as a table of data items.
While Lokken teaches a plurality of data items and further teaches that data utilized is ‘exemplary’ (Col. 4 lines 60-63), they fail to show the wherein the plurality of data items corresponds to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the 
data items corresponding to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item (Paragraph 0018 lines 4-7, Paragraph 0028 lines 10-13, Paragraph 0029, Paragraph 0032, Paragraph 0086, Paragraph 0087, and Paragraph 0091: data items corresponding to network devices where a data item can be selected to provide a remote desktop window for the corresponding network device).
It would have been obvious to one of ordinary skill in the art, having the teachings of Lokken, Bleizeffer, and Hoerl before him before the effective filing date of the claimed invention, to modify Lokken to include the data items corresponding to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item of Hoerl, in order to obtain wherein the plurality of data items corresponds to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item.  It would have been advantageous for one to utilize such a combination based on their current needs as the teachings of Lokken are not limited to any distinct data (Lokken Col. 4 lines 60-63) and providing a comprehensive multifunction remote device management system, as suggested by Hoerl (Paragraph 0020).
While Lokken, Bleizeffer, and Hoerl teaches display the first subset of data items in a table portion of the GUI and the data items corresponding to a plurality of computing nodes connected to a communication network, they fail to show the wherein the first subset of data items are displayed with at least an IHS name, and IHS model name, and an IHS type for user identification of its associated data 
a device table including device name, device model name, and device type (Fig. 9) 
It would have been obvious to one of ordinary skill in the art, having the teachings of Lokken, Bleizeffer, Hoerl, and Seeder before him before the effective filing date of the claimed invention, to modify the display the first subset of data items in a table portion of the GUI and the data items corresponding to a plurality of computing nodes connected to a communication network taught by Lokken, Bleizeffer, and Hoerl to include the device table including device name, device model name, and device type of Seeder, in order to obtain display the first subset of data items in a table portion of the GUI, wherein the first subset of data items are displayed with at least an IHS name, and IHS model name, and an IHS type for user identification of its associated data item.  It would have been advantageous for one to utilize such a combination as providing attribute data typically associated with computing devices when displaying a table representation of data items corresponding to computing devices.
Although Seeder is combined to show the obviousness of displaying data items with device name, device model name, and device type in a table, the claimed wherein the first subset of data items are displayed with at least an IHS name, and IHS model name, and an IHS type is considered Nonfunctional Descriptive Material and is owed no patentable weight, see MPEP 2111.05. The claimed " wherein the first subset of data items are displayed with at least an IHS name, and IHS model name, and an IHS type for user identification of its associated data items" only claims the content of information, indicates an intended use, and provides no functional relationship with the information handling system as it does not perform some function with respect to the information handling system.
  
(Column 4 lines 15-17 and lines 40-59: hierarchical tree displayed via application in the GUI).

In regard to claim 6, Lokken discloses wherein the program instructions, upon execution by the processor, further cause the IHS to display a grafting tool menu via the GUI, and wherein the grafting tool menu enables the user to select the first sub-tree among a plurality of sub-trees (Fig. 3, Fig. 19 element 1904, and Col. 9 lines 1-3: pull down list to select dimension).

In regard to claim 7, Lokken discloses wherein at least one of the plurality of subtrees comprises two or more different hierarchical levels (Figs. 3-4D and Col. 4 line 64 – Col. 5 lines 32).

In regard to claim 11,  Lokken discloses wherein the program instructions, upon execution by the processor, further cause the IHS to: receive, from the user, selection of a second node of the first grafted sub-tree; receive, from the user, selection of a second sub-tree; and graft the second sub-tree onto the second node of the first grafted subtree, wherein the second grafted sub-tree enables the user to navigate a second subset of data items with a third query, and wherein the second subset of data items results from application of the second query to the first subset of data items (Figs. 21-22 and Column 9 lines 28-56: Node that was added from previous dimension selection is selected to add another dimension, where the selected dimension further breaks down the data with respect to the selected dimension).

In regard to claim 12, Lokken discloses wherein the program instructions, upon execution by the processor, further cause the IHS to receive, from the user, selection of the second node of the first (Figs. 21-24 and Column 9 line 28 – Column 10 line 15: user can select a node to change and replace a previously selected dimension (as illustrated and described with respect to Figs. 23-24). Accordingly, although not explicitly shown, the node selected in Fig. 21 could be selected again to select a different dimension to break down the data).

In regard to claims 13, 16, and 18, method claims 13, 16, and 18 correspond generally to system claims 1, 6, and 11, respectively, and recite similar features in method form, and therefore are rejected under the same rationale. 

	In regard to claim 19, claim 19 corresponds generally to claims 1 and 11 and recites similar features and therefore is rejected under the same rationale.

In regard to claim 20, claim 20 corresponds generally to claim 12 and recites similar features and therefore is rejected under the same rationale.

5.	Claims 8-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lokken (US 6167396), Bleizeffer et al. (US 7028043 B2), Hoerl et al. (US 2010/0332580 A1), and Seeber et al. (US 2012/0065802 A1).

In regard to claims 8-10, while Lokken teaches the plurality of subtrees enables the first subset of data items to be sorted and Hoerl teaches sorting according to attributes of the computing nodes (Paragraph 0087 lines 3-8 and Paragraph 0088 lines 2-4), they do not explicitly disclose the specifics of 

In regard to claim 17, method claim 17 corresponds generally to system claims 8-10 and recites similar features in method form and therefore is rejected under the same rationale.

Response to Arguments
6.	The amendments to claim 17 overcome the previous objection to claim 17.  Accordingly, the objection to claim 17 is withdrawn. 

7.	The arguments with respect to the prior art rejections have been fully considered but are moot in view of the claim amendments and new grounds of rejections.
Seeber et al. (US 2012/0065802 A1) has been incorporated into the rejections to show the obviousness of display the first subset of data items in a table portion of the GUI, wherein the first 
Further the argued limitations are considered Nonfunctional Descriptive Material and is owed no patentable weight, see above rejections.
It is argued that the individual tables of Bleizeffer cannot be considered to be specific data items because such tables would include one or more specific identities (data items) of all individuals having a name of Jones who would be an employee of an organization to which those individual tables represent and therefore Bleizeffer cannot be construed to teach or suggest any table portion that display information sufficient  for user identification of each specific data item that may be display therein. The examiner respectfully disagrees. 
In Bleizeffer, each of the specific tables listed in the table of Fig. 13 can each be considered a data item, such as a table data item. Whether or not the tables included additional data, they are each still a single table and therefore can each be considered a single table data item. In Column 7 lines 5-6 Bleizeffer recites “Object types may include tables…”, therefore indicating that a table is a single ‘object’ or data item.  Further, the examiner is not relying on the specific data provided by Bleizeffer for the rejection of the claims. The specific data is Nonfunctional Descriptive Material. It is the functionality of Bleizeffer, of displaying and interacting with data and data structures through a GUI, combined with the other provided references that teaches and suggests the display of a first set of data items corresponding to a plurality of computing nodes in a table portion of a GUI, wherein the first subset of data items are displayed with at least an IHS name, and IHS model name, and an IHS type for user identification of its associated data item, see above detailed rejections.   
	  


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/Nicholas Ulrich/Primary Examiner, Art Unit 2173